DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 – 6 and 8 - 10 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Hodohara (US 10,183,621) in view of Aoyama (US8,295,587), teaches an image processing device, comprising: an acquisition unit configured to acquire a stereo image captured by a plurality of cameras, wherein each camera of the plurality of cameras includes a wide-angle lens, and the stereo image includes a first wide-angle image captured by a first camera of the plurality of cameras and a second wide-angle image captured by a second camera of the plurality of cameras; a correction unit configured to correct, based on the stereo image, an optical axis of the first camera and an optical axis of the second camera, wherein the corrected optical axis of the first camera is parallel to the corrected optical axis of the second camera; a generation unit configured to: divide viewing angles of the plurality of cameras with reference to the corrected optical axis of the first camera and the corrected optical axis of the second camera; Reply to Office Action of November 17, 2020 wherein each base image of the plurality of base images reflects a range of a corresponding viewing angle of the divided viewing angles; a projective transformation unit configured to apply projective transformation to each reference image of the plurality of reference images; and a distance calculation unit configured to calculate, after the projective transformation, a distance to a first object based on corresponding image pairs of the plurality of base images and the plurality of reference images. However, the closest prior art does not teach a projection unit configured to project the first wide-angle image onto a first virtual spherical surface and the second wide-angle image onto a second virtual spherical surface; reproject the projected first wide-angle image onto a first plurality of planes that is on the first virtual spherical surface; reproject the projected second wide-angle image onto a second plurality of planes that is on the second virtual spherical surface; generate a plurality of base images based on the reprojection of the projected first wide-angle image onto the first plurality of planes; and generate a plurality of reference images based on the first wide-angle image and the reprojection of the projected second wide-angle image onto the second plurality of planes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487